     6:18-cv-00080-KEW Document 257 Filed in ED/OK on 03/31/21 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                       )
                                      )
                    Plaintiff,        )
                                      )
v.                                    )           Case No. CIV-18-080-KEW
                                      )
BNSF RAILWAY COMPANY,                 )
a corporation,                        )
                                      )
                    Defendant.        )

                                   O R D E R


        This matter comes before the Court on Defendant’s Tenth Motion

in Limine (Docket Entry #150).             Defendant BNSF Railway Company

(“BNSF”) seeks to preclude Plaintiff from introducing evidence or

argument on Plaintiff’s financial condition and difficulties since

the date of her alleged injury.            In the event such evidence is

allowed, BNSF requests that evidence of Plaintiff’s receipt of

funds and benefits from collateral sources should be admissible

into evidence at trial.

        This issue poses an evidentiary conundrum at this pre-trial

stage    of   the   proceedings.     If    BNSF   puts   into   evidence   that

Plaintiff could not have been injured as severely as alleged or to

the extent alleged because she did not seek certain medical care

at a certain time, Plaintiff should be able to rebut this with

evidence of the inability to pay for such treatment at such a time.

Yet, BNSF alleges Plaintiff possessed insurance coverage to cover


                                       1
      6:18-cv-00080-KEW Document 257 Filed in ED/OK on 03/31/21 Page 2 of 2



any such treatment and should be permitted to put into evidence

the availability of funding from collateral sources.                Simply put,

too much contingency lies in the presentation of evidence at trial

for    this   Court   to   provide   a   pretrial    limine   ruling   on   this

evidence.      To be sure, counsel for both litigants should tread

lightly at trial – before any evidence of Plaintiff’s ability or

inability      to   pay    for   medical     or   mental   health    treatment,

specifically, or Plaintiff’s financial condition, generally, is

put into evidence, the party sponsoring such evidence shall advise

the Court and opposing counsel out of the presence of the jury so

that the appropriate course is plotted in the presentation of the

evidence and rebuttal evidence. At this stage, however, the motion

must be denied.

        IT IS THEREFORE ORDERED that Defendant’s Tenth Motion in

Limine (Docket Entry #150) is hereby DENIED, subject to re-urging

at the appropriate time at trial.

        IT IS SO ORDERED this 31st day of March, 2021.



                                     ______________________________
                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE




                                         2
